IN TI-IE UNITEI) STATES DISTRICT COURT
F()R THE SOUTHERN DISTRICT OF OHIO

 

No. l:lS-cv-UO357-TSB-KNM-MHW
OHIO A. Pl-IILIP RANDOLPH INSTITUTE,
et al. ,
Plaintiffs,
.ludge Timothy S. Black
v. Judge Karen Ne|son Moore
LARRY HOUSEHOLDER, Speaker of the Judge Michael H. Watson
Ohio House of Representatives. et al., Magistrate Judge Karen L. Litkovitz
Defendants.

 

 

ORDER GRANTING PLAINTIFFS’ MOTI()N TO SUBSTITUTE LARRY
HOUSEI-IOLDER AND FRANK LAROSE AS DEFENDANTS SUED IN THEIR
OFFICIAL CAPACITIES

Before the Court is Plaintiffs’ unopposed Motion to Substitute Larry l-louseholder and
Frank LaRose as Defendants sued in their official capacities, in place of Jon Husted and Ryan
Smith. After having considered the Motion, the Court ORDERS that the Motion to Substitute is
GRANTED. Larry Householder, in his official capacity as Speaker of the Ohio l-louse of
Representatives, is hereby substituted for Ryan Smith as a Defendant in this action. Frank

LaRose, in his official capacity as Ohio Secrctary of State, is hereby substituted for Jon Husted

as a Defendant. Messrs. Smith and Husted are terminated as parties

slGNEDthis Cday Of FQ; ,2019
’G\UlW/i@. @Ul<\

UNITED sTAT /‘DIsTRI”c'FJUDGE \\

